Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, according to PG pub of the instant application, power offset Xi is corresponding to a repetition count, and the repetition count indicates how many transmission intervals will be occupied. See [0064 and 0065] below.

[0065]... The power offset Xi is a coverage enhancement amount that is corresponding to the repetition count, that is, occupied transmission time intervals, corresponding to the preamble sequence resource pool i for coverage enhancement random access. 
However, claim 1 recites “Xi is a power offset corresponding to a repetition count in one transmission.” There is not enough support to power offset is corresponding to number of repeated transmissions that happen in one single transmission (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (English translated CN 103179654) in view of Siomina (US .
With respect to independent claims:
Regarding claims 1/9/17, Lin teaches A method for sending a preamble sequence ([Page 5, 5th para], a UE sends a preamble via physical Random Access Channel (PRACH) “on the secondary component cell.”), the method comprising: 
determining, by user equipment, a transmit power for sending the preamble sequence, wherein the transmit power meets:                         
                            P
                            o
                            w
                            e
                            r
                            =
                            m
                            i
                            n
                            ⁡
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                             
                                             
                                            P
                                            R
                                            E
                                            A
                                            M
                                            B
                                            L
                                            E
                                            _
                                            R
                                            E
                                            C
                                            E
                                            I
                                            V
                                            E
                                            D
                                            _
                                            T
                                            A
                                            R
                                            G
                                            E
                                            T
                                            _
                                            P
                                            O
                                            W
                                            E
                                            R
                                        
                                        
                                            i
                                        
                                        
                                            p
                                            r
                                            e
                                            a
                                            m
                                            b
                                            l
                                            e
                                            _
                                            t
                                            r
                                            a
                                            n
                                            s
                                            m
                                            i
                                            s
                                            s
                                            i
                                            o
                                            n
                                            _
                                            c
                                            o
                                            u
                                            n
                                            t
                                            e
                                            r
                                        
                                    
                                    +
                                    P
                                    L
                                
                            
                        
                     ([Page 5, 2nd para], “determining the transmission power of PRACH using the offset includes: determining the transmission power PPRACH using the following formula: PPRACH = min {PCMAX, c (i), PREAMBLE_RECEIVED_TARGET_POWER + PLc + offset}”);
sending, by the user equipment, the preamble sequence according to the determined transmit power through a resource i ([Page 5, 3rd para], preamble may be transmitted “in subframe i on the current carrier.”); 
wherein Power is a determined transmit power ([Page 5, 1st para], “transmission power of PRACH”), Pmax is a maximum transmit power of the user equipment ([Page3, 3rd para], “PCMAX, c (i) is the maximum transmit power of the user equipment UE allowed in subframe i on the current carrier.”), PL is obtained by estimating according to a downlink path loss ([Page 5, 3rd], “PLc is the path loss measured by the UE on the current carrier.”), and                         
                            
                                
                                     
                                     
                                    P
                                    R
                                    E
                                    A
                                    M
                                    B
                                    L
                                    E
                                    _
                                    R
                                    E
                                    C
                                    E
                                    I
                                    V
                                    E
                                    D
                                    _
                                    T
                                    A
                                    R
                                    G
                                    E
                                    T
                                    _
                                    P
                                    O
                                    W
                                    E
                                    R
                                
                                
                                    i
                                
                                
                                    p
                                    r
                                    e
                                    a
                                    m
                                    b
                                    l
                                    e
                                    _
                                    t
                                    r
                                    a
                                    n
                                    s
                                    m
                                    i
                                    s
                                    s
                                    i
                                    o
                                    n
                                    _
                                    c
                                    o
                                    u
                                    n
                                    t
                                    e
                                    r
                                
                            
                             
                        
                    is a target receive power of the preamble sequence ([Page 5, 3rd para], “PREAMBLE_RECEIVED_TARGET_POWER is the preamble received by the evolved base station eNB Target received power.”), and the resource i is a preamble sequence resource for coverage enhancement random access ([Page 4, 2nd para and page 5, 3rd and 4th para], since preamble may be transmitted for multiple of times in PRACH, so coverage is enhanced.); 
                        
                            
                                
                                    w
                                    h
                                    e
                                    r
                                    e
                                    i
                                    n
                                     
                                     
                                    P
                                    R
                                    E
                                    A
                                    M
                                    B
                                    L
                                    E
                                    _
                                    R
                                    E
                                    C
                                    E
                                    I
                                    V
                                    E
                                    D
                                    _
                                    T
                                    A
                                    R
                                    G
                                    E
                                    T
                                    _
                                    P
                                    O
                                    W
                                    E
                                    R
                                
                                
                                    i
                                
                                
                                    p
                                    r
                                    e
                                    a
                                    m
                                    b
                                    l
                                    e
                                    _
                                    t
                                    r
                                    a
                                    n
                                    s
                                    m
                                    i
                                    s
                                    s
                                    i
                                    o
                                    n
                                    _
                                    c
                                    o
                                    u
                                    n
                                    t
                                    e
                                    r
                                
                            
                            =
                            p
                            r
                            e
                            a
                            m
                            b
                            l
                            e
                            I
                            n
                            i
                            t
                            i
                            a
                            l
                            R
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                            T
                            a
                            r
                            g
                            e
                            t
                            P
                            o
                            w
                            e
                            r
                            +
                            D
                            E
                            L
                            T
                            A
                            _
                            P
                            R
                            E
                            A
                            M
                            B
                            L
                            E
                            -
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    p
                                    r
                                    e
                                    a
                                    m
                                    b
                                    l
                                    e
                                    _
                                    t
                                    r
                                    a
                                    n
                                    s
                                    m
                                    i
                                    s
                                    s
                                    i
                                    o
                                    n
                                    _
                                    c
                                    o
                                    u
                                    n
                                    t
                                    e
                                    r
                                    -
                                    1
                                
                            
                            *
                            p
                            o
                            w
                            e
                            r
                            R
                            a
                            m
                            p
                            i
                            n
                            g
                            S
                            t
                            e
                            p
                        
                     (PRTP, see explanation below. [Page 5, 2nd and 4th para], when formula for PPRACH in 2nd para is expanded to include formula in 4th para, PPRACH can be expressed as:

                
                    P
                    P
                    R
                    A
                    C
                    H
                    =
                    m
                    i
                    n
                    {
                    P
                    C
                    M
                    A
                    X
                    ,
                     
                    c
                    
                        
                            i
                        
                    
                    ,
                     
                    p
                    r
                    e
                    a
                    m
                    b
                    l
                    e
                    I
                    n
                    i
                    t
                    i
                    a
                    l
                    R
                    e
                    c
                    e
                    i
                    v
                    e
                    d
                    T
                    a
                    r
                    g
                    e
                    t
                    P
                    o
                    w
                    e
                    r
                    +
                    D
                    E
                    L
                    T
                    A
                    _
                    P
                    R
                    E
                    A
                    M
                    B
                    L
                    E
                    +
                    
                        
                            P
                            R
                            E
                            A
                            M
                            B
                            L
                            E
                            _
                            T
                            R
                            A
                            N
                            S
                            M
                            I
                            S
                            S
                            I
                            O
                            N
                            _
                            C
                            O
                            U
                            N
                            T
                            E
                            R
                            -
                            1
                        
                    
                    *
                     
                    p
                    o
                    w
                    e
                    r
                    R
                    a
                    m
                    p
                    i
                    n
                    g
                    S
                    t
                    e
                    p
                    +
                    P
                    L
                    c
                    +
                    o
                    f
                    f
                    s
                    e
                    t
                     
                    }
                
            
wherein                         
                            (
                            p
                            r
                            e
                            a
                            m
                            b
                            l
                            e
                            I
                            n
                            i
                            t
                            i
                            a
                            l
                            R
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                            T
                            a
                            r
                            g
                            e
                            t
                            P
                            o
                            w
                            e
                            r
                            +
                            D
                            E
                            L
                            T
                            A
                            _
                            P
                            R
                            E
                            A
                            M
                            B
                            L
                            E
                            +
                             
                            
                                
                                    P
                                    R
                                    E
                                    A
                                    M
                                    B
                                    L
                                    E
                                    _
                                    T
                                    R
                                    A
                                    N
                                    S
                                    M
                                    I
                                    S
                                    S
                                    I
                                    O
                                    N
                                    _
                                    C
                                    O
                                    U
                                    N
                                    T
                                    E
                                    R
                                    -
                                    1
                                
                            
                            *
                             
                            p
                            o
                            w
                            e
                            r
                            R
                            a
                            m
                            p
                            i
                            n
                            g
                            S
                            t
                            e
                            p
                            )
                             
                            +
                             
                            o
                            f
                            f
                            s
                            e
                            t
                            )
                        
                     is named as PRTP, 
so PPRACH becomes min {PCMAX, c (i), PRTP + PLc }, hereinafter TxPower), and preambleInititalReceivedTargetpower is an initial target receive power of the preamble sequence ([Page 3, last para]), DELTA_PREAMBLE is a power offset based on a preamble sequence format of the preamble sequence ([Page 4, 1st para]), powerRampingStep is a power ramp step ([Page 4, 3rd para]), preamble_transmission_counter is a transmission count of the preamble sequence ([Page 5, 4th para], “PREAMBLE_TRANSMISSION_COUNTER is the number of times the preamble is sent.”) ... and Xi is a power offset ([Page 5, 2nd and 3rd para], offset is a power offset.) corresponding to a repetition count ([Page 5, 4th para], the power offset corresponds to “number of times the preamble is sent” by a UE in subframe i on current carrier.) in one transmission (“in subframe i.”), the repetition count corresponding to a preamble sequence resource i (“number of times the preamble is sent” by a UE in subframe i on current carrier.).
	However, Lin does not specifically disclose power offset, Xi, is negative. 
In an analogous art, Siomina discloses Xi is a power offset corresponding to ... the preamble sequence resource i ([0264], the offset value may be ... associated with specific time-frequency resources.”) and 
power offset, Xi, is negative ([0260], “a power offset (offset) which may either be included in PREAMBLE_RECEIVED_TARGET_POWER or in PPRACH, e.g.,                         
                            
                                
                                    P
                                
                                
                                    P
                                    R
                                    A
                                    C
                                    H
                                
                            
                            =
                            m
                            i
                            n
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            C
                                            M
                                            A
                                            X
                                        
                                    
                                    ,
                                    c
                                    
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    P
                                    R
                                    E
                                    A
                                    M
                                    B
                                    L
                                    E
                                    _
                                    R
                                    E
                                    C
                                    E
                                    I
                                    V
                                    E
                                    D
                                    _
                                    T
                                    A
                                    R
                                    G
                                    E
                                    T
                                    _
                                    P
                                    O
                                    W
                                    E
                                    R
                                    +
                                    o
                                    f
                                    f
                                    f
                                    s
                                    e
                                    t
                                    +
                                    P
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                     ... Furthermore, the offset parameter may be positive (boosting) or negative (reducing).” And [0264], “the offset value may be ... negative.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lin to specify power offset is negative as taught by Siomina. The motivation/suggestion would have been because there is a need to reduce power difference. 
preamble_transmission_counter is a transmission count of the preamble sequence with an initial value of 1.
In an analogous art, Lee teaches preamble_transmission_counter is a transmission count of the preamble sequence with an initial value of 1 ([0065], “The PREAMBLE_TRANSMISSION_COUNTER is increased one by one after the random access preamble is transmitted, and an initial value thereof is 1.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lin to specify initial value as taught by Lee. The motivation/suggestion would have been because there is a need to increase transmission counter from 1.
Further in additional of Lin’s teaching of Xi is a power offset corresponding to a repetition count in one transmission.
In an analogous art, Background teaches Xi is a power offset ([0008], 15 dB enhancement) corresponding to a repetition count in one transmission ([0008], “a coverage enhancement of 15 dB is corresponding to 100 times of repeated transmissions (100 transmission time intervals).”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lin to specify repeated transmissions as taught by Background. The motivation/suggestion would have been because there is a need to enhance coverage.


With respect to dependent claims:
Regarding claims 4/12/18, Lin teaches wherein the sending, by the user equipment, the preamble sequence comprises: sending, by the user equipment, the preamble sequence using a repetition count corresponding to the preamble sequence resource i ([Page 4, 2nd para and Page 5, 4th para]).
Regarding claims 5/13/19, Lin teaches wherein the determined transmit power is                         
                            
                                
                                     
                                    P
                                    R
                                    E
                                    A
                                    M
                                    B
                                    L
                                    E
                                    _
                                    R
                                    E
                                    C
                                    E
                                    I
                                    V
                                    E
                                    D
                                    _
                                    T
                                    A
                                    R
                                    G
                                    E
                                    T
                                    _
                                    P
                                    O
                                    W
                                    E
                                    R
                                
                                
                                    i
                                
                                
                                    p
                                    r
                                    e
                                    a
                                    m
                                    b
                                    l
                                    e
                                    _
                                    t
                                    r
                                    a
                                    n
                                    s
                                    m
                                    i
                                    s
                                    s
                                    i
                                    o
                                    n
                                    _
                                    c
                                    o
                                    u
                                    n
                                    t
                                    e
                                    r
                                
                            
                            +
                            P
                            L
                        
                     ([Page 5, 2nd para], PPRACH is either PCMAX or PTRP.).

Allowable Subject Matter
Claims 2-3, 7-8, 10-11, 15-16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 filed on 01/13/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added features to Independent claims. Said newly added features have been rejected over newly cited teachings from Lin, rendering Applicant's arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIREN QIN/Examiner, Art Unit 2411